                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:20-CV-00141

NORTH CAROLINA COASTAL FISHERIES )
REFORM GROUP, JOSEPH WILLIAM           )
ALBEA, DAVID ANTHONY SAMMONS, )
CAPTAIN SETH VERNON, CAPTAIN           )
RICHARD ANDREWS, and DWAYNE            )
BEVELL,                                )
                                       )
                        Plaintiffs,    )
                                       )
                          v.           )
                                       )                              COMPLAINT
CAPT. GASTON LLC; ESTHER JOY,          )
INC., HOBO SEAFOOD, INC.; LADY         )
SAMAIRA, INC.; TRAWLER CAPT.           )
ALFRED, INC.; TRAWLER CHRISTINA        )
ANN, INC.; TRAWLERS GARLAND            )
and JEFF, INC.; and NORTH CAROLINA     )
DEPARTMENT OF ENVIRONMENTAL            )
QUALITY, DIVISION OF MARINE            )
FISHERIES,                             )
                                       )
                       Defendants.     )
______________________________________ )


       NOW COME Plaintiffs North Carolina Coastal Fisheries Reform Group, Joseph William

Albea, David Anthony Sammons, Captain Seth Vernon, Captain Richard Andrews, and Dwayne

Bevell (“Plaintiffs”), by and through undersigned counsel and upon information and belief, and

allege and say the following:

                                      INTRODUCTION

       Plaintiffs live, work, and recreate in and around North Carolina’s coastal waters and

depend on North Carolina’s fisheries. They actively advocate for improved fisheries practices in


                                               1

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 1 of 17
North Carolina to ensure the long-term health of its fisheries and to mitigate if not undo the

damage already caused by commercial shrimp trawling operations. Defendants operate large

commercial shrimp trawling operations in North Carolina’s coastal waters or are responsible for

regulating those operations pursuant to federal and state laws. Each defendant independently and

significantly has harmed North Carolina’s coastal waters by using non-selective, destructive

trawling equipment to harvest shrimp, or by allowing such shrimp trawling practices to continue

despite federal and state laws prohibiting such activities. Plaintiffs bring this suit against the

Defendants because their actions have violated the Federal Water Pollution Control Act, 33

U.S.C. §§ 1251 et seq., and the Plaintiffs’ rights under North Carolina’s Public Trust Doctrine as

enshrined in the Constitution, General Statutes, and common law of the State of North Carolina.

                                JURISDICTION AND VENUE

       1.      This action is brought pursuant to the Federal Water Pollution Control Act of

1972 (“Clean Water Act” or “Act”), 33 U.S.C. §§ 1251 et seq., for actions committed by the

Defendants which have violated the Act’s prohibition on discharging pollutants to and dredging

in navigable waters without a permit. This Court has original jurisdiction over the Plaintiffs’

federal claims pursuant to 28 U.S.C. § 1331.

       2.      This case also arises under the Constitution, General Statutes, and common law of

the State of North Carolina. This Court has supplemental jurisdiction over Plaintiffs’ state law

claims pursuant to 28 U.S.C. § 1367.

       3.      All material events giving rise to this cause of action occurred in and along North

Carolina coastal waters, including the Pamlico Sound, in Raleigh, North Carolina, and in

Morehead City, North Carolina. Upon information and belief, all Defendants maintain offices




                                                2

            Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 2 of 17
and conduct business in one or more of these locations. Venue is proper in the United States

District Court for the Eastern District of North Carolina per 28 U.S.C. § 1391(b).

       4.      This court has authority to enter declaratory and injunctive relief pursuant to

Rules 57 and 65 of the Federal Rules of Civil Procedure; 28 U.S.C. §§ 2201 and 2202; 33 U.S.C.

§§ 1251 et seq. and North Carolina’s Public Trust Doctrine as enshrined in the Constitution,

General Statutes, and common law of the State of North Carolina.

       5.      This court also has authority to impose civil penalties of up to $25,000.00 per day

on a party that has violated the Clean Water Act pursuant to 33 U.S.C. §§ 1319(d) and 1365.

                                             PARTIES

       6.      Plaintiff North Carolina Coastal Fisheries Reform Group (“NCCFRG”) is a

nonprofit membership organization dedicated to protecting North Carolina's coastal and marine

public trust resources through education, advocacy, and action. NCCFRG promotes sustainable

fisheries practices that will accommodate the public’s use of these resources without

compromising the long-term health of the state's coastal and marine environments and

economies. NCCFRG works with coastal and marine stakeholders, the State of North Carolina,

and the public to restore our fisheries for current and future generations.

       7.      NCCFRG has dedicated substantial resources to researching current shrimp

trawling practices in North Carolina coastal waters 1, and to engaging with government agencies

and stakeholders to address current shrimp trawling practices’ detrimental long-term

environmental and economic impacts on North Carolina’s fisheries.




1
 The term “North Carolina coastal waters” refers to inshore waters, such as Pamlico Sound, as
well as those ocean waters up to three nautical miles from the shore, all of which are subject to
North Carolina’s jurisdiction pursuant to relevant state and federal laws. North Carolina coastal
waters include coastal fishing waters, as defined by N.C. Gen. Stat. § 113-129(4).
                                                  3

            Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 3 of 17
       8.       NCCFRG’s membership includes small business owners and recreational

fishermen who rely on the State’s fisheries for their livelihoods and recreation.

       9.       Plaintiff Joseph William Albea is a founding member of NCCFRG and an avid

recreational fisherman who regularly fishes and recreates in the Pamlico Sound and other North

Carolina coastal waters. Mr. Albea has long advocated to protect the State’s recreational fishing

resources and to promote sustainable commercial fishing practices.

       10.      Plaintiff David Anthony Sammons is a founding member of NCCFRG and an

avid recreational fisherman who regularly fishes and recreates in North Carolina coastal waters.

Mr. Sammons advocates to protect the State’s recreational fishing resources and to promote

sustainable commercial fishing practices.

       11.      Plaintiff Captain Seth Vernon is a professional fishing guide whose livelihood

depends upon the health and quality of North Carolina’s fisheries. Plaintiff Vernon also fishes

and recreates in North Carolina coastal waters.

       12.      Plaintiff Captain Richard Andrews is a professional fishing guide whose

livelihood depends upon the health and quality of North Carolina’s fisheries. Plaintiff Andrews

also fishes and recreates in North Carolina coastal waters.

       13.      Plaintiff Dwayne Bevell is a tackle shop owner whose livelihood depends upon

the health and quality of North Carolina’s fisheries. The majority of Plaintiff Bevell’s business

comes from recreational fishermen and tourists. Plaintiff Bevell also fishes and recreates in

North Carolina coastal waters.

       14.      Defendant Capt. Gaston LLC is the owner and operator of the shrimp trawling

vessel the Micah Bell. Capt. Gaston LLC is a North Carolina corporation, with a local office and

corporate headquarters located in New Bern, North Carolina.



                                                  4

             Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 4 of 17
       15.      The Micah Bell typically is docked in Beaufort, North Carolina, and operates in

North Carolina coastal waters, including the Pamlico Sound.

       16.      Defendant Esther Joy, Inc. is the owner and operator of the shrimp trawling vessel

the Bridgot Denise. Esther Joy, Inc. is a North Carolina registered corporation, with a local office

located in Wanchese, North Carolina, and corporate headquarters located in Suffolk, Virginia.

       17.      The Bridgot Denise is docked in Wanchese, North Carolina, and operates in North

Carolina coastal waters, including the Pamlico Sound.

       18.      Defendants Hobo Seafood, Inc. and Trawlers Garland and Jeff, Inc. are North

Carolina corporations owned by Lee Bland Williams and operate or have operated the shrimp

trawling vessel Blackbeard.

       19.      Hobo Seafood, Inc. is a North Carolina corporation with a local office and

corporate headquarters located in Swan Quarter, North Carolina.

       20.      Trawlers Garland and Jeff, Inc. is a North Carolina corporation with a local office

and corporate headquarters in Scranton, North Carolina.

       21.      Blackbeard is docked in Swan Quarter, North Carolina, and operates in North

Carolina coastal waters, including the Pamlico Sound.

       22.      Defendant Lady Samaira, Inc. is the owner and operator of the shrimp trawling

vessel the Lady Samaira. Lady Samaira, Inc. is a North Carolina corporation with a local office

and corporate headquarters located in Swan Quarter, North Carolina.

       23.      The Lady Samaira is docked in Swan Quarter, North Carolina, and operates in

North Carolina coastal waters, including the Pamlico Sound.




                                                 5

             Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 5 of 17
       24.       Defendant Trawler Capt. Alfred, Inc. is the owner and operator of the shrimp

trawling vessel the Birdie P. Trawler Capt. Alfred, Inc. is a North Carolina corporation with a

local office and corporate headquarters located in Hobucken, North Carolina.

       25.       The Birdie P is docked in Hobucken, North Carolina, and operates in North

Carolina coastal waters, including the Pamlico Sound.

       26.       Defendant Trawler Christina Ann, Inc. is the owner and operator of the shrimp

trawling vessel the Christina Ann. Trawler Christina Ann, Inc. is a North Carolina corporation

with a local office located in Oriental, North Carolina, and corporate headquarters located in

Beaufort, North Carolina.

       27.       The Christina Ann is docked in Oriental, North Carolina, and operates in North

Carolina coastal waters, including the Pamlico Sound.

       28.       When discussed collectively, the defendant corporations named in Paragraphs 14

through 27 above are referred to as “Defendant Trawling Companies” herein.

       29.       Defendant Trawling Companies run some of the largest shrimp trawling vessels in

the State of North Carolina, and their operations extend to other states along the eastern

seaboard. Some of Defendant Trawling Companies are subsidiaries of or otherwise affiliated

with multinational seafood corporations.

       30.       Defendant North Carolina Department of Environmental Quality, Division of

Marine Fisheries (“Defendant Agency”) is the state agency charged with protecting the State’s

marine and estuarine fisheries through administration, regulation, and enforcement. Per the

Defendant Agency, it is “dedicated to ensuring sustainable marine and estuarine fisheries and

habitats   for   the   benefit   and   health   of       the   people   of   North   Carolina.”   DMF,

http://portal.ncdenr.org/web/mf/ (last visited July 15, 2020).



                                                     6

             Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 6 of 17
        31.      Defendant Agency’s fisheries management responsibilities include managing the

State’s shrimp and finfish fisheries and administering and enforcing state regulations applicable

to shrimp trawling operations that operate in North Carolina coastal waters.

        32.      When discussed collectively, Defendant Trawling Companies and Defendant

Agency are referred to as “Defendants” herein.

                                               FACTS

        33.      Known as the “fishing gem of North Carolina,” the Pamlico Sound is the largest

embayed estuary in the world. Albemarle-Pamlico National Estuary P’ship, The Albemarle-

Pamlico Region, https://apnep.nc.gov/our-estuary/albemarle-pamlico-

region#:~:text=Spans%20of%20up%20to%2040,miles%20wide%20in%20some%20places. (last

visited July 15, 2020).

        34.      The Pamlico Sound is part of the larger Albemarle-Pamlico estuary, which

Congress designated as “an estuary of national significance” in 1987, and currently is listed as

one of “America’s Great Waters” by the National Wildlife Federation’s Great Waters Coalition.

Albemarle-Pamlico         National   Estuary   P’ship,   Our   Estuary,   https://apnep.nc.gov/our-

estuary#:~:text=The%20Albemarle%2DPamlico%20estuary%20was,produce%20more%20food

%20per%20acre (last visited July 15, 2020).

        35.      The Pamlico Sound provides essential habitat for juvenile pink, white, and brown

shrimp species, and is home to mature shrimp of those species that are harvested for commercial

sale.

        36.      The Pamlico Sound also provides essential spawning and nursery habitat for

many finfish species, including recreationally- and economically-important species like the




                                                  7

              Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 7 of 17
southern flounder, spot, Atlantic croaker, weakfish (gray trout), red drum, speckled trout, and

striped bass.

       37.      When left undisturbed by commercial fishing operations, juvenile finfish remain

in the Pamlico Sound until they may migrate to nearshore ocean waters.

       38.      Defendant Trawling Companies harvest shrimp from the Pamlico Sound by

dragging trawl nets, which include otter trawls and skimmer trawls, along the bottom of the

Sound. DMF, SHRIMP, Farfantepenaeus aztecus, Farfantepenaeus duorarum, Litopenaeus

setiferus, http://portal.ncdenr.org/web/mf/shrimp (last visited July 28, 2020). Defendant

Trawling Companies primarily use otter trawls. This equipment captures shrimp and whatever

other fish and marine species that are unable to escape from the trawls or nets.

       39.      Commercial shrimping equipment and practices are non-selective and routinely

result in non-shrimp species being caught, injured, killed, and discarded. These “unwanted” fish

and marine species caught during commercial shrimping expeditions are referred to as

“bycatch.”       NOAA,         National       Bycatch       Report,       Feb.     18,     2018,

https://www.fisheries.noaa.gov/resource/document/national-bycatch-report.

       40.      It is generally accepted that for every one pound of shrimp harvested in North

Carolina coastal waters, roughly four pounds of bycatch are discarded. E.g., N.C. Wildlife Fed’n,

Unintended Consequences, N.C. Wildlife Fed’n Journal 2 (Spring 2014), https://ncwf.org/wp-

content/uploads/ncwf-journal-spring-2014.pdf.

       41.      Shrimp trawling operations discard the majority of bycatch back into coastal

waters. This large-scale disposal of dead and decomposing fish and marine species results in

significant increases in organic matter and nutrient pollution in the marine environment. Such




                                                 8

             Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 8 of 17
pollution encourages eutrophication, which decreases dissolved oxygen levels in the water,

among other deleterious pollution effects.

       42.      This discarded bycatch equates to a huge number of fish. For example, in 2017

commercial shrimping operations caught nearly fourteen million pounds of shrimp in North

Carolina waters. DMF, SHRIMP, Farfantepenaeus aztecus, Farfantepenaeus duorarum,

Litopenaeus setiferus, http://portal.ncdenr.org/web/mf/shrimp (last visited July 28, 2020), with

about 8.5 million pounds coming from the Pamlico Sound estuary. Applying the accepted

bycatch ratio of four pounds of bycatch for every pound of shrimp caught to the total pounds of

shrimp caught results in about 34 million pounds of bycatch caught and discarded in the Pamlico

sound estuary in 2017. One Division of Marine Fisheries (“DMF”) study found 21.8 individuals

in each pound of Pamlico Sound by-catch, meaning that in 2017 the total number of non-shrimp

caught and discarded by shrimp trawlers would have been on the order of 740 million

individuals. Kevin Brown, Characterization of the inshore commercial shrimp trawl fishery in

Pamlico       Sound    and     its   tributaries,       North   Carolina   (Apr.     29,    2014),

http://sedarweb.org/docs/supp/SEDAR_PW6_RD13_Brown2010_CharacterizeTrawl.pdf

Similar numbers would hold for other years. 2

       43.      Juvenile Atlantic croaker, spot, and weakfish (gray trout) are caught and killed at

the highest rates by Pamlico Sound shrimp trawlers. Id. In fact, that same DMF study found that

just one species out of the many species of finfish—juvenile Atlantic croaker—substantially

outnumbered shrimp in the trawl nets.




2
 Brown calculated a bycatch ratio of 3.44 to 1, which would change the estimates in this
paragraph to 29,000,000 pounds of bycatch caught and discarded in the Pamlico Sound estuary,
comprised of 637,000,000 individuals.
                                                    9

             Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 9 of 17
        44.     Shrimping bycatch removes these many millions of juvenile fish, preventing them

from joining the adult population, and also preventing them from eventually spawning and

adding to future juvenile populations. As a result, some of North Carolina’s fisheries have

experienced steep and species-threatening declines in certain finfish populations, which at times

have resulted in the fishing seasons for those species to close prematurely or not open. E.g., Jack

Igelman, Proposal to Regulate Coastal Fishing Draws Strong Differences of Opinion, Carolina

Public Press, Dec. 27, 2019, https://carolinapublicpress.org/29412/proposal-to-regulate-coastal-

fishing-draws-strong-differences-of-opinion/.

        45.     Millions of pounds of shrimp are harvested from North Carolina coastal waters

each year, meaning that millions of pounds of juvenile finfish bycatch are killed and discharged

back into those waters annually.

        46.     The decline of some of North Carolina’s fisheries due to shrimp trawling has

direct negative consequences for commercial and recreational fishing opportunities and North

Carolina’s coastal economy.

        47.     Compounding the problem is the fact that juvenile finfish often serve as a primary

food source for high-level fish and marine species. Therefore, depleting juvenile finfish

populations harms those higher-level species and diminishes their ability to survive in their

current territory.

        48.     Shrimp trawling operations, by virtue of dragging otter trawls and other non-

selective, heavy gear along the bottoms of North Carolina coastal waters, damage the habitats of

bottom-dwelling species and disturb sediments, causing those sediments to become re-suspended

in the water.




                                                10

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 10 of 17
       49.     Defendant Trawling Companies are among the largest shrimp trawling operations

in the State of North Carolina and trawl for shrimp in North Carolina coastal waters, including

the Pamlico Sound.

       50.     Defendant Trawling Companies’ shrimp trawling activities result in millions of

pounds of bycatch, including juvenile finfish, being caught and disposed of into North Carolina

coastal waters, including the Pamlico Sound, each year.

       51.     Defendant Trawling Companies’ shrimp trawling activities result in the bottoms

of ecologically- and commercially-important fisheries being dredged, thereby harming fish and

marine species by destroying habitats, including oyster habitat, and re-suspending sediments that

pollute coastal waters, including the Pamlico Sound.

       52.     Defendant Trawling Companies’ shrimp trawling activities pollute and degrade

North Carolina’s marine and estuarine environments.

       53.     Defendant Trawling Companies’ shrimp trawling activities harm fish and other

marine species, threatening and endangering their ability to propagate and maintain their

populations.

       54.     Degraded marine and estuarine habitats and declining fish and marine species

populations directly threaten the State’s coastal economy that depends upon commercial and

recreational fishing and tourism. Both commercial and recreational fishers for non-shrimp

species are injured by the destruction caused by commercial shrimp trawling.

       55.     Defendant Agency allows Defendant Trawling Companies to continue shrimp

trawling operations in the Pamlico Sound, as described above, despite its mandate to ensure

sustainable marine and estuarine fisheries and habitats for the benefit and health of all North

Carolinians.



                                               11

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 11 of 17
                  FIRST CAUSE OF ACTION AND CLAIM FOR RELIEF
      (Illegal Discharge of Pollutants into Navigable Waters, 33 U.S.C. §§ 1251 et seq.)

       56.     The Clean Water Act’s central operative provision is found in Section 301, which

prohibits “the discharge of any pollutant by any person.” 33 U.S.C. § 1311(a).

       57.     The Act broadly defines “pollutant” as “dredged spoil, solid waste, incinerator

residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials,

radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial,

municipal, and agricultural waste discharged into water.” Id. § 1362(6).

       58.     The Act defines “discharge of a pollutant” as “any addition of any pollutant to

navigable waters from any point source.” Id. § 1362(12).

       59.     The Act defines “point source” as “any discernible, confined and discrete

conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete

fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other

floating craft, from which pollutants are or may be discharged.” Id. § 1362(14).

       60.     Federal courts have confirmed that manipulating and redepositing materials

originally from a water body subject to the Clean Water Act back into that water body constitutes

the discharge of a pollutant under the Act. See, e.g., United States v. Deaton, 209 F.3d 331, 334-

37 (4th Cir. 2000) (holding that the deposit of dredged materials back into a wetland constitutes

the discharge of pollutant under the Act although the deposit does not result in a net increase in

the amount of material present in the wetland); Borden Ranch P’ship v. U.S. Army Corps of

Eng’rs, 261 F.3d 810, 814-15 (9th Cir. 2001) (holding that churning up soil already in a wetland

can constitute a pollutant discharge under the Act).




                                                12

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 12 of 17
       61.      Defendant Trawling Companies’ unpermitted discharges of bycatch directly back

into the Pamlico Sound’s coastal waters from shrimp trawling vessels constitutes an illegal

discharge of a pollutant under the Clean Water Act.

       62.      Defendant Trawling Companies’ disturbance, removal, and re-depositing of

sediment as a result of pulling shrimp trawling equipment across the bottom of North Carolina

coastal waters, including the Pamlico Sound, constitutes an illegal discharge of a pollutant under

the Clean Water Act.

                 SECOND CAUSE OF ACTION AND CLAIM FOR RELIEF
             (Unpermitted Dredging in Navigable Waters, 33 U.S.C. §§ 1251 et seq.)

       63.      The Clean Water Act requires that any person wishing to discharge dredged or

filled material into navigable waters obtain a Section 404 Permit from the U.S. Army Corps of

Engineers. 33 U.S.C. § 1344.

       64.      A prerequisite to obtaining a Section 404 Permit is receiving a Clean Water Act

Section 401 Certification from the authorized state certifying agency. Id. § 1341.

       65.      The word “dredge” means “to dig, gather, or pull out with or as if with a dredge,”

for example “dredging oysters in the bay.” Merriam-Webster, dredge, https://www.merriam-

webster.com/dictionary/dredge (last visited July 15, 2020).

       66.      The term “dredged material” means “material that is excavated or dredged from

waters of the United States” 3 including navigable waters 40 C.F.R. § 232.2.




3
  The U.S. Environmental Protection Agency defines “waters of the United States” to encompass
“the territorial seas and traditional navigable waters; perennial and intermittent tributaries that
contribute surface water flow to such waters; certain lakes, ponds, and impoundments of
jurisdictional waters; and wetlands adjacent to other jurisdictional waters.” The Navigable
Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22250 (Apr.
21, 2020) (to be codified at 33 C.F.R. pt. 328; 40 C.F.R. pts. 110, 112, 116, 117, 120, 122, 230,
232, 300, 302, and 401).
                                                13

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 13 of 17
       67.    The term “discharge of dredged material” means “any addition of dredged

material into, including redeposit of dredged material other than incidental fallback within, the

Waters of the United States,” including navigable waters. Id.

       68.    “Incidental fallback” refers to the de minimus or inconsequential redeposits of

dredged material that does not or would not destroy or degrade an area of waters subject to the

Clean Water Act. See id.; Am. Mining Congress v. U.S. Army Corps of Eng’rs, 951 F. Supp. 267

(D.D.C. 1997) (holding that incidental fallback refers to small volumes of dredged material

redeposited in the same location from which they were removed).

       69.    Defendant Trawling Companies’ dragging otter trawls and other non-selective

equipment along the bottom of the Pamlico Sound to harvest shrimp results in the dredging of

the Sound’s estuarine sediments.

       70.    Defendant Trawling Companies’ disturbance, removal, and re-depositing of large

volumes of sediments beyond the sediments’ original location violate the Clean Water Act’s

Section 404 Permit requirement.

       71.    Upon information and belief, Defendant Trawling Companies have not obtained

Section 401 Certifications from the North Carolina Department of Environmental Quality or

Section 404 Permits from the U.S. Army Corps of Engineers.

                 THIRD CAUSE OF ACTION AND CLAIM FOR RELIEF
                        (North Carolina Public Trust Doctrine)

       72.    The Public Trust Doctrine is an ancient doctrine originating in Roman civil law

and later incorporated into common law that makes the government the trustee of natural

resources for the benefit of all citizens. Under this doctrine, natural resources (including

navigable waters, fisheries, and wildlife) are deemed universally important in the lives of the

citizens that depend on them. See Fabrikant v. Currituck Cty., 174 N.C. App. 30, 41, 621 S.E.2d

                                               14

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 14 of 17
19, 27 (2005) (confirming that “public trust rights are ‘those rights held in trust by the State for

the use and benefit of the people of the State in common . . . They include, but are not limited to,

the right to navigate, swim, hunt, fish and enjoy all recreational activities in the watercourses of

the State and the right to freely use and enjoy the State's ocean and estuarine beaches and public

access to the beaches.’”) (citations omitted); The Wildlife Society, The Public Trust Doctrine:

Implications for Wildlife Management and Conservation in the United States and Canada

(2010), https://wildlife.org/wp-content/uploads/2014/05/ptd_10-1.pdf.

       73.     North Carolina’s Public Trust Doctrine is enshrined in its Constitution, General

Statutes, and common law.

       74.     Per the Constitution of the State of North Carolina,

               It shall be the policy of this State to conserve and protect its lands and
               waters for the benefit of all its citizenry, and to this end it shall be a proper
               function of the State of North Carolina and its political subdivisions to
               acquire and preserve park, recreational, and scenic areas, to control and
               limit the pollution of our air and water, to control excessive noise, and in
               every other appropriate way to preserve as a part of the common heritage
               of this State its forests, wetlands, estuaries, beaches, historical sites,
               openlands, and places of beauty….

N.C. Const. art. XIV, § 5.

       75.     N.C. Gen. Stat. § 1-45.1 defines “public trust rights” as

               those rights held in trust by the State for the use and benefit of the people
               of the State in common. They are established by common law as
               interpreted by the courts of this State. They include, but are not limited to,
               the right to navigate, swim, hunt, fish, and enjoy all recreational activities
               in the watercourses of the State and the right to freely use and enjoy the
               State's ocean and estuarine beaches and public access to the beaches.

       76.     Further, N.C. Gen. Stat. § 113-133.1(a) confirms that “[t]he enjoyment of the

wildlife resources of the State belongs to all of the people of the State,” and N.C. Gen. Stat. §




                                                  15

          Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 15 of 17
143-211(a) tasks Defendant Agency with achieving and maintaining “a total environment of

superior quality” for the citizens to whom the State’s natural resources belong.

        77.     North Carolina coastal waters’’s fisheries are public trust resources that

Defendant Agency must maintain and protect for the benefit of all North Carolinians.

        78.     Defendant Trawling Companies’ shrimp trawling operations violate other North

Carolinians’ public trust rights to use and enjoy North Carolina coastal waters and their fisheries.

Their annual, wanton destruction of tens of millions of fish for which they have no use violates

the public trust rights of all North Carolinians to those fish, and specifically violates the public

trust rights of the individual plaintiffs to share in those resources.

        79.     By failing to adequately regulate Defendant Trawling Companies’ shrimp

trawling operations and allowing them to degrade and diminish North Carolina coastal waters’

fisheries, Defendant Agency has impermissibly abdicated its responsibilities under North

Carolina’s Public Trust Doctrine.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully prays this Court enters:

        1.      A judicial declaration that Defendant Trawling Companies have violated the

Clean Water Act, 33 U.S.C. §§ 1251 et seq, and North Carolina’s Public Trust Doctrine;

        2.      A judicial declaration that Defendant Agency has violated both the Clean Water

Act, 33 U.S.C. §§ 1251 et seq., and North Carolina’s Public Trust Doctrine;

        3.      An order enjoining Defendant Trawling Companies from continuing shrimp

trawling operations in North Carolina’s coastal waters unless and until they show that they can

undertake trawling without violating the Clean Water Act and the Public Trust Doctrine by either




                                                   16

             Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 16 of 17
eliminating the destruction of non-target species or reducing that destruction to de minimis

levels;

          4.      An order instructing the Defendant Agency to take such steps as are necessary

and in compliance with the Clean Water Act and North Carolina’s Public Trust Doctrine to

regulate and decrease the levels of bycatch destroyed by Defendant Trawling Companies;

          5.      An order directing Defendant Trawling Companies to pay appropriate civil

penalties of up to $25,000.00 per day for each Clean Water Act violation;

          6.      An order awarding the costs of this action to Plaintiffs; and

          7.      An order granting Plaintiffs such other and further relief as the Court deems

proper.

          This the 4th day of August 2020.

                                                        CALHOUN, BHELLA & SECHREST, LLP


                                                          /s/ James L. Conner II
                                                    BY: ___________________________________
                                                       James L. Conner II
                                                       N.C. State Bar No. 12365
                                                       E-mail: jconner@cbsattorneys.com
                                                       Shannon M. Arata
                                                       N.C. State Bar No. 47544
                                                       E-mail: sarata@cbsattorneys.com
                                                       4819 Emperor Boulevard, Suite 400
                                                       Durham, North Carolina 27703
                                                       Telephone: (919) 887-2607
                                                       Facsimile: (919) 827-8806
                                                       Attorneys for Plaintiffs




                                                   17

               Case 7:20-cv-00141-FL Document 1 Filed 08/04/20 Page 17 of 17
